Citation Nr: 0809674	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  03-02 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance under 
the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served from August 1941 to September 1945 and 
from June 1947 to March 1973, as shown in his service medical 
records and service personnel records.  The veteran died in 
February 2002.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
This matter was previously before the Board in March 2003 and 
in August 2003 at which time, the Board remanded this matter 
to the RO for further evidentiary development.  This matter 
is now returned to the Board for further consideration.

The record reflects that a motion to advance on the docket 
was filed in March 2003.  By letter dated in March 2003, the 
Board ruled favorably on the motion to advance this case on 
the docket.  See 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In the Board's remand of August 2003, the AOJ had been 
instructed to obtain a medical opinion to address etiology 
questions regarding the cause of the veteran's death.  Only a 
portion of the requested questions were addressed by the VA 
examiner who conducted the September 2006 claims file review 
and provided a medical opinion, with confirmation of the 
claims file review reported in February 2007.  The Board had 
specifically instructed the examiner to address whether the 
veteran's service-connected disorders caused or contributed 
to his death if there was no link regarding any 
cardiovascular disorders found to be related to service and 
the veteran's death.  

While the examiner did address the questions as to whether 
any cardiovascular disease found to be related to service 
caused or contributed substantially or materially to the 
veteran's death from pancreatic cancer, and determined that 
there was no link between cardiovascular disease and the 
veteran's death, the examiner did not then address whether 
all the veteran's service-connected disabilities including 
benign prostatic hypertrophy and degenerative arthritis 
caused or aggravated the pancreatic cancer, contributed 
substantially or materially to cause death.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  Where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
insure compliance.  As such, the Board finds that the case is 
not ready for appellate review and must be remanded for 
further development.  

The issue of eligibility for Chapter 35 Dependents' 
Educational Assistance is inextricably intertwined with the 
issue of entitlement to service connection for the cause of 
the veteran's death.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Until the issue of the cause of the veteran's death 
is resolved, a determination cannot be made on the issue of 
Dependents' Educational Assistance.

Moreover in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal the appellant was not provided with notice of 
the type of evidence necessary to establish an effective 
date, if service connection were awarded for the cause of the 
veteran's death on appeal.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issue on appeal that 
all notification and development necessary 
to comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159 (2007)) is fully satisfied 
regarding the issue of service connection 
for the cause of the veteran's death.  In 
particular, VA must send the appellant a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish an effective 
date, if service connection is granted, as 
outlined by the Court in Dingess, supra, 
and (2) requests or tells the appellant to 
provide any evidence in her possession 
that pertains to her claim.  The claims 
file must include documentation that there 
has been compliance with the VA's duties 
to notify and assist a claimant as 
specifically affecting the cause of death 
issue on appeal.

2.  The AOJ is requested to forward the 
claims folders to the VA cardiovascular 
specialist who conducted the September 
2006 claims file review.  If this examiner 
is no longer available, the claims folders 
should be forwarded to an appropriate 
specialist.  A copy of this Remand is to 
be furnished the examiner.  Following a 
review of the records, request the 
examiner to render opinions to the 
following question:  Whether it is as 
likely as not that all the veteran's 
service-connected disabilities including 
the benign prostatic hypertrophy and 
degenerative arthritis caused or 
aggravated the pancreatic cancer, 
contributed substantially or materially to 
cause death, or resulted in such 
debilitating effects and general 
impairment of health to an extent that 
would render the veteran materially less 
capable of resisting the effects of 
primary cause of death?  A complete 
rationale for any opinion expressed should 
be included in the report.  If the 
examiner desires a review by other 
specialists, it should be accomplished.

3.  Thereafter, the AOJ should re-
adjudicate the claims.  If the benefits 
sought on appeal remains denied, the 
appellant and her representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the RO should return the case to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



